Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 12-14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by JP 2009043471 (D1).
	Regarding claims 1-3, 9-10, 12-14, and 16-17, in description, paragraphs [0018]-[0037], and figures 1 and 4, D1 discloses a light guide structure (31) comprising at least two light guide layers (2; first and second light guide layers) and multiple screen dots (2a; concave dots) provided between the light guide layers. Total light guide layers are 2 or more and the dot structures total layers minus 1.  The thickness of light guide structure is in between 0.2mm-6mm and the dot structures is symmetrical.  The light guide structure’s surface has a reflective coating.  Above described, light guide structure is for a display device having backlight module and display panel.  Please, see description, paragraphs [0018]-[0037], and figures 1 and 4.  Since, D1, above discloses claimed two light guide layers and a plurality of dot structures, it manufactures (forms, provides) above claimed elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009043471 (D1).
Regarding claims 4-8, 11, 15, and 18-20, limitations of these claims, further adding of elements (that are already disclosed by prior art reference), specific comparable size and density of dot structures, softening layer and its material, dot structure’s hollow circular cross section in-between 10µm – 200µm, the reflective coating material, etc do not appear to contain any additional features which define more than slight constructional changes which come within the scope of the customary (design) practice followed by persons skilled in the art, especially as the advantages thus achieved can be readily contemplated in advance.  Alternatively, these limitations are not deemed patentable since the applicant’s disclosure fails to show such limitations to solve any problems or to yield any unobvious advantage that is not within the scope of the teachings applied.  Therefore, such limitations would be a matter of design alternative.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached at (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										       /Vip Patel/
										Primary Examiner
         AU 2879